
	
		II
		Calendar No. 628
		110th CONGRESS
		2d Session
		S. 579
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Mr. Reid (for himself,
			 Mr. Hatch, Mrs.
			 Clinton, Ms. Murkowski,
			 Mr. Sanders, Ms. Snowe, Mr.
			 Warner, Mr. Feingold,
			 Mr. Biden, Mr.
			 Menendez, Mr. Reed,
			 Mr. Leahy, Mr.
			 Lautenberg, Mr. Nelson of
			 Florida, Mr. Whitehouse,
			 Mrs. Feinstein, Mr. Bayh, Mr.
			 Sununu, Mr. Voinovich,
			 Mrs. Murray, Mr. Kohl, Mrs.
			 Boxer, Mr. Hagel,
			 Mr. Salazar, Mr. Kennedy, Mr.
			 Lugar, Mr. Schumer,
			 Mr. Kerry, Mrs.
			 Dole, Ms. Collins,
			 Mrs. Hutchison, Mr. Bingaman, Mr.
			 Dodd, Mr. Specter,
			 Mr. Harkin, Mr.
			 Bennett, Ms. Stabenow,
			 Mr. Grassley, Mr. Johnson, Mr.
			 Durbin, Mr. Cardin,
			 Mrs. McCaskill, Mr. McCain, Ms.
			 Mikulski, Mr. Coleman,
			 Mr. Kyl, Mr.
			 Brown, Mr. Lieberman,
			 Mr. Casey, Ms.
			 Klobuchar, Mr. Cochran,
			 Mr. Pryor, Mr.
			 Vitter, Mr. Domenici,
			 Mr. Baucus, Mr.
			 Carper, Mr. Dorgan,
			 Mr. Levin, Mr.
			 Smith, Mr. Obama,
			 Mr. Tester, Mr.
			 Webb, Mr. Conrad,
			 Mrs. Lincoln, Mr. Cornyn, Ms.
			 Cantwell, Mr. Wyden, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			April 3, 2008
			Reported by Mr. Kennedy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Public Health Service Act to authorize the
		  Director of the National Institute of Environmental Health Sciences to make
		  grants for the development and operation of research centers regarding
		  environmental factors that may be related to the etiology of breast
		  cancer.
	
	
		1.Short titleThis Act may be cited as the
			 Breast Cancer and Environmental
			 Research Act of 2007.
		2.National Institutes of
			 Health; awards for development and operation of research centers regarding
			 environmental factors related to breast cancerPart A of title IV of the
			 Public Health Service Act
			 (42 U.S.C.
			 281 et seq.) is amended by adding at the end the
			 following:
			
				404H.Research centers
				regarding environmental factors related to breast cancer
					(a)In
				generalThe Secretary, acting
				through the Director of NIH, based on recommendations from the Breast Cancer
				and Environmental Research Panel established under subsection (b) (referred to
				in this section as the Panel), shall make grants to public or
				nonprofit private entities for the development and operation of collaborative,
				multi-institutional centers for the purpose of conducting multidisciplinary and
				multi-institutional research on environmental factors that may be related to
				the etiology of breast cancer. Each such center shall be known as a Breast
				Cancer and Environmental Research Center of Excellence.
					(b)Breast Cancer
				and Environmental Research Panel
						(1)EstablishmentThe Secretary shall establish within the
				National Institutes of Health a Breast Cancer and Environmental Research
				Panel.
						(2)CompositionThe Panel shall be composed of—
							(A)9 members to be appointed by the Secretary,
				of which—
								(i)six members shall be appointed from among
				physicians and other health professionals, who—
									(I)are not officers or employees of the United
				States;
									(II)represent multiple disciplines, including
				clinical, basic, and public health sciences;
									(III)represent different geographical regions of
				the United States;
									(IV)are from practice settings, academia, or
				other research settings; and
									(V)are experienced in peer review; and
									(ii)three members shall be appointed from the
				general public who are representatives of individuals who have had breast
				cancer and who represent a constituency; and
								(B)such nonvoting, ex officio members as the
				Secretary determines to be appropriate.
							(3)ChairpersonThe members of the Panel appointed under
				paragraph (2)(A) shall select a chairperson from among such members.
						(4)MeetingsThe Panel shall meet at the call of the
				chairperson or upon the request of the Director of NIH, but in no case less
				often than once each year.
						(5)DutiesThe Panel shall—
							(A)develop a comprehensive strategy concerning
				collaborative centers that would—
								(i)result in innovative approaches to study
				unexplored or underexplored areas of the environment and breast cancer;
								(ii)outline key
				research questions, methodologies, and knowledge gaps concerning environmental
				factors that may be related to the etiology of breast cancer;
								(iii)outline key
				issues concerning environmental factors that may be related to the etiology of
				breast cancer; and
								(iv)result in an
				overall strategy to address environmental factors related to breast
				cancer;
								(B)make
				recommendations to the Secretary with respect to the mechanisms, peer review
				criteria, and allocations under this section;
							(C)assist in the
				overall program evaluation; and
							(D)make
				recommendations for the dissemination of information on program process.
							(c)Collaboration
				with communityEach center
				under subsection (a) shall include community organizations in the geographic
				area served by the center, including those that represent women with breast
				cancer, as integral collaborators involved at all levels of the decision-making
				and research in such center.
					(d)Coordination of
				centers; reportsThe Director
				of NIH shall, as appropriate, provide for the coordination of information among
				centers under subsection (a) and ensure regular communication between such
				centers, and may require the periodic preparation of reports on the activities
				of the centers and the submission of the reports to the Director.
					(e)Required
				consortiumEach center under
				subsection (a) shall be formed from a consortium of cooperating institutions
				and community groups, meeting such requirements as may be prescribed by the
				Director of NIH. Each center shall require collaboration among highly
				accomplished scientists, other health professionals and advocates of diverse
				backgrounds from various areas of expertise.
					(f)Duration of
				supportSupport of a center
				under subsection (a) may be for a period not exceeding 5 years. Such period may
				be extended for one or more additional periods not exceeding 5 years if the
				operations of such center have been reviewed by an appropriate technical and
				scientific peer review group established by the Director of NIH and if such
				group has recommended to the Director that such period be extended.
					(g)Geographic
				distribution of centersThe
				Director of NIH shall, to the extent practicable, provide for an equitable
				geographical distribution of centers under this section.
					(h)Authorization of
				appropriationsFor the
				purpose of carrying out this section, there is authorized to be appropriated
				$40,000,000 for each of the fiscal years 2008 through 2012. Such authorization
				is in addition to any other authorization of appropriations that is available
				for such
				purpose.
					.
		
	
		1.Short titleThis Act may be cited as the
			 Breast Cancer and Environmental
			 Research Act of 2007.
		2.National Institutes of
			 Health; awards for collaborative research regarding environmental factors
			 related to breast cancerPart
			 A of title IV of the Public Health Service
			 Act (42
			 U.S.C. 281 et seq.) is amended by adding at the end the
			 following:
			
				404I.Research regarding
				environmental factors related to breast cancer
					(a)In
				generalThe Secretary, acting
				through the Director of NIH, taking into account recommendations from the
				Breast Cancer and Environmental Research Panel established under subsection (b)
				(referred to in this section as the Panel), shall make grants to
				public or nonprofit private entities that meet the requirements of this section
				for the purpose of conducting collaborative multidisciplinary and
				multi-institutional research on environmental factors that may be related to
				the etiology of breast cancer.
					(b)Breast Cancer and
				Environmental Research Panel
						(1)EstablishmentThe Secretary shall establish within the
				National Institutes of Health a Breast Cancer and Environmental Research
				Panel.
						(2)CompositionThe Panel shall be composed of—
							(A)9 members to be appointed by the Secretary,
				of which—
								(i)six members shall be appointed from among
				physicians and other health professionals, who—
									(I)are not officers or employees of the United
				States;
									(II)represent multiple disciplines, including
				clinical, basic, and public health sciences;
									(III)represent different geographical regions of
				the United States;
									(IV)are from practice settings, academia, or
				other research settings; and
									(V)are experienced in peer review;
									(ii)three members shall be appointed from the
				general public who are representatives of individuals who have had breast
				cancer and who represent a constituency; and
								(iii)a designee of the National Institutes of
				Health; and
								(B)such nonvoting, ex officio members as the
				Secretary determines to be appropriate.
							(3)ChairpersonThe members of the Panel appointed under
				paragraph (2)(A) shall select a chairperson from among such members. The
				selection of such a member as chairperson shall be subject to the approval of
				the Director of NIH.
						(4)MeetingsThe Panel shall meet at the call of the
				chairperson or upon the request of the Director of NIH, but in no case less
				often than once each year.
						(5)DutiesThe Panel shall—
							(A)develop a comprehensive strategy to solicit
				proposals for collaborative research that would—
								(i)result in innovative approaches to study
				unexplored or underexplored areas of the environment and breast cancer;
								(ii)outline key research
				questions, methodologies, and knowledge gaps concerning environmental factors
				that may be related to the etiology of breast cancer;
								(iii)outline key issues
				concerning environmental factors that may be related to the etiology of breast
				cancer; and
								(iv)result in an overall
				strategy to address environmental factors related to breast cancer;
								(B)make recommendations to
				the Secretary with respect to the mechanisms, peer review criteria, and
				allocations under this section;
							(C)assist in the overall
				program evaluation; and
							(D)make recommendations for
				the dissemination of information on program process.
							(c)Collaboration with
				communityEach grantee under
				subsection (a) shall include community organizations (including those that
				represent women with breast cancer), representing a broad geographical area, as
				integral collaborators involved at all levels of the decision-making.
					(d)Coordination of
				grantees; reportsThe
				Director of NIH shall, as appropriate, provide for the coordination of
				information among grantees under subsection (a) and ensure regular
				communication between such grantees, and may require the periodic preparation
				of reports on the activities of the grantees and the submission of the reports
				to the Director.
					(e)Required
				consortiumEach grantee under
				subsection (a) shall be a consortium of cooperating institutions and community
				groups, meeting such requirements as may be recommended by the Panel. Each
				consortium shall require collaboration among highly accomplished scientists,
				other health professionals and advocates of diverse backgrounds from various
				areas of expertise.
					(f)Duration of
				supportSupport of a grantee
				under subsection (a) may be for a period not exceeding 5 years. Such period may
				be extended for one or more additional periods not exceeding 5 years if the
				operations of such grantee have been reviewed by an appropriate technical and
				scientific peer review group established by the Director of NIH and if such
				group has recommended to the Director that such period be extended.
					(g)Geographic distribution
				of granteesThe Director of
				NIH shall, to the extent practicable, provide for an equitable geographical
				distribution of grantees under this section.
					(h)Peer
				reviewNothing in this section shall be construed to interfere
				with the technical and scientific peer-review process at the National
				Institutes of Health.
					(i)Authorization of
				appropriationsFor the
				purpose of carrying out this section, there is authorized to be appropriated
				$40,000,000 for each of the fiscal years 2008 through 2012. Such authorization
				is in addition to any other authorization of appropriations that is available
				for such
				purpose.
					.
		
	
		April 3, 2008
		Reported with an amendment
	
